Exhibit 32.2 CERTIFICATION OFPRINCIPAL FINANCIAL OFFICER 18 U.S.C. Certification of Jon A. Ramsey VP - Controller of Duckwall-ALCO Stores, Inc. I, Jon A. Ramsey, VP - Controller of Duckwall-ALCO Stores, Inc., hereby certify, inaccordance with 18 U.S.C. ss 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) The Quarterly Report on Form 10-Q for the quarter ended August 1, 2010, which accompanies this certification, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) The information contained in the Quarterly Report on Form 10-Q for the quarter ended August 2, 2009, which accompanies this certification, fairly presents, in all material respects, the financial condition and results of operation of Duckwall-ALCO Stores, Inc. A signed original of this written statement required by Section 906 has been provided to Duckwall-ALCO Stores, Inc.and will be retained by Duckwall-ALCO Stores, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Date:September 10, 2010 By: Jon A. Ramsey VP - Controller
